war 2

Nasar Mcwer
prose Pe Ai onen

The. Unddh Shoes

of Neerice

 

Case: 5:17-cr-O0069-DCR-HAI Doc #: 333 Filed: 05/21/21 Page: 1 of 2 - Page ID#: 3490

2

 

MAY 24-2028

OIITED STATES PISTACT Covet
_ _ ae AY
EASTERN DISTRACT OF IENTOCICY ROBERT R cart
: . CLERK U.S DISTRICT COURT
CENTRAL DIViStonl

Vv Case Us. Sr 17~O0%-DCR

Wy OU An Oa Oy UO Car

Co spood ab

MWOTIcG OF APPEAL

Comes WO | Ansac Mowe | QO se, here reef

de be known Cs Pe\vone- and Ces Lae las Nolice
of | Appeel. Peddasre PAS a Loman of We law

Onc as sud, Un alelad tw Ws ipAnen woneyigs. Prddcone—
bvordd asd thet Ves Vobce ol A pped\ he. Condpves—

| (bec | lL. \Nornes Uh Kernen GO4 US SIM C972)

STATEMENT Off FACTS

Rad drone Fed foe $3582. Ci Om passioncte Release

0 Mo. 712000, whe Ve coor densa Te OLS.
Coon 2p Dopeols s fon iM. Soak Crecut Vecotz) Hee

 
Case:'5:17-cr-O0069-DCR-HAI Doc #: 333 Filed: 05/21/21 Page: 2 of 2 - Page ID#: 3491

(Coors Decssiw~ On January 2, 202 \ hesedk, cnn, tls
Vddsing ia US. uy. Sones GEO E32 (E&G,. 20925)
Folloous remondk the. pactres {’ hed CE pnewewr
Vriele pesarkas RAdioner’s prohior. |
Mover s mol OY WO AGEN Aerwed - clot .
en\irel, He SAME CECSMS + 0, A Dre WOev wished

\o c-ppec\ Wiis Avcs wr.
Voce OF ANPEAL

On dor Fedor ules of Npppelleta Heocedure
Ped done ASS erls \nis rishls \, Hepeot bee. |
Becasion of We court.

CONCLU SIO

a Po\ \ioner Prous Aus Honoree Count
gtowh tks Ys Me ce. of Agpeok Os b.eins con Ape
co Hain dos Kedere | crocedle rel udelines- anc
prece Wis Vows on dhe Coco Sheek we a Aurel,
Marner fo eacllisl, Kmely C-ppel ete. proceduucs,

7 CERTICATE OF SERICE
a7 Naser Newer de> Wee b, Swear ich od Grey
Mrot ON 4 cue. OA corcecd COP ot Wes Nedee. of
yi ee OMAS e\eced in fe freer Modle- syste,

west cless poses. pre-pos or dis Ha )S t+.
Me, COPD |

Das Mele~ rove
oem \2235 03 Z

 

 
